Case 1:17-cv-12473-NMG Document 125-4 Filed 03/20/19 Page 1of3

EXHIBIT 4
Case 1:17-cv-12473-NMG Document 125-4 Filed 03/20/19 Page 2 of 3

 

 

Olaf Aprans
=
From: Thomas Muzyka
Sent: Wednesday, January 9, 2019 11:37 AM
To: Cheryl Mehos; Angela Bruno
Subject: FW: Activity in Case 1:17-cv-10432-DJC Arnold v. Woods Hole, Martha's Vineyard And

Nantucket Steamship Authority Order on Motion in Limine

From: ECFnotice@mad.uscourts.gov

Sent: Wednesday, January 9, 2019 11:31:13 AM (ore “05: 00) Eastern Time (Us. & Canada)

To: CourtCopy@mad.uscourts.gov s

Subject: Activity in Case 1:17-cv-10432- bic Arnold Vv. Woods Hole, Martha’ s Vineyard And Nantucket Steamship
Authority Order on Motion in Limine

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT RESPOND to this e-mail
because the mail box is unattended.

***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy permits attorneys of record and
parties in a case (including pro se litigants) to receive one free electronic copy of all documents filed electronically, if
receipt is required by law or directed by the filer. PACER access fees apply to all other users. To avoid later charges,
download a copy of each document during this first viewing. However, if the referenced document is a transcript, the
free copy and 30 page limit do not apply.

United States District Court
District of Massachusetts

Notice of Electronic Filing

The following transaction was entered on 1/9/2019 at 11:31 AM EST and filed on 1/9/2019

Case Name: Arnold v. Woods Hole} Martha’ s Vineyard And Nantucket Steamship, Authority
Case Number: 1:17-cv-10432- DIC © ny ae
Filer: CERI, Woe, gHole ss vthd's pn

Document Number: 121(No document attached)

Docket Text:

Judge Denise J. Casper: ELECTRONIC ORDER entered re: [75] Motion in Limine to Preclude
Evidence of Comprehensive Review by Woods Hole, Martha's Vineyard And Nantucket
Steamship Authority. Defendant's motion to preclude admission of the "Comprehensive
Review of the SSA's Operations," issued on December 13, 2018 is ALLOWED. This study,
recently issued, was prompted by issues with the SSA in the spring of 2018 and was the result
of a review conducted in July 2018, D. 75-1 at 6, both long after the September 30, 2016
incident involved in this case. First, to the extent that Plaintiff notes that certain sections
touch upon the general issue of safety and/or maintenance on the vessels, there is no
indication as to the probative value of same as to the particular mechanism and
circumstances here such that any such limited relevance is outweighed by unfair prejudice
under Rule 403. Second, admission of the report containing extensive recommendations
certainly would run afoul of Fed. R. Evid. 407. Lastly, although the underlying data presumably
was provided by SSA and/or its employees and agents, the report itself is not the statement of

ee se 1 wf
eh tage Gg
Case 1:17-cv-12473-NMG Document 125-4 Filed 03/20/19 Page 3 of 3
SSA, a party opponent, but that of an outside "team of experts", D. 75-1 at 6, and, therefore

does not constitute non-hearsay as Plaintiff contends. (Hourihan, Lisa)
1:17-cv-10432-DJC Notice has been electronically mailed to:

Thomas J Muzyka tmuzyka@clinmuzyka.com

Carolyn M. Latti clatti@lattianderson.com

Paul J. Pennock ppennock@weitzlux.com, Ischultz@weitzlux.com

Olaf Aprans oaprans@clinmuzyka.com

Shannon M. Pennock Shannonpennock@pennocklawfirm.com, aens@pennocklawfirm.com,
laurie@pennocklawfirm.com, preid@pennocklawfirm.com, vjenkins@pennocklawfirm.com

1:17-cv-10432-DJC Notice will not be electronically mailed to:

ere oh
